Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office acknowledges receipt of the following item(s) from the Applicant:
Information Disclosure Statement (IDS) was considered.
Papers submitted under 35 U.S.C. 119(a)-(d) have been placed of record in the file.
2.	Claims 1-17, 20-21, and 23 are presented for examination. (Claims 18-19, 22, and 24-26 canceled).
Response to Election
4.	Applicant's request for reconsideration of the restriction in the last Office action is persuasive and, therefore, the restriction of that action is withdrawn. Claims 14-17, 20 and 21 of Species II hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Drawings
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the first page buffer column and the second page buffer column are not adjacent to each other in a horizontal direction” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.	
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-14, 20-21 and 23 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Kim et al. US Pub. No. 20200098436
	As per claims 1, 8-9, 14, 21 and 23, Figs. 3, 6, and 15 of Kim are directed to a memory device comprising: a memory cell array (300) including a plurality of memory cells (Fig. 5); a page buffer circuit (410) including a first page buffer column (PBG1) and a second page buffer column (PBG2) connected to the memory cell array, wherein: each of the first page buffer column and the second page buffer column comprises page buffer units (SPBG1-SPBG16) arranged in a multi-stage structure (Fig. 6), the first page buffer column includes a first page buffer unit ((SPBG1) in a first stage, the first page buffer unit configured to perform a first sensing operation in response to a first sensing signal (S220), and the second page buffer column includes a second page buffer unit (SPBG9) in the first stage, the second page buffer unit configured to perform a second sensing operation in response to a second sensing signal (S230); and a counting circuit (490, par. 80) configured to count a first number of memory cells (S240) included in a first threshold voltage region (par. 80) from a result of the first sensing operation (S220), and count a second number of memory cells (S240) included in a second threshold voltage region (par. 80) from a result of the second sensing operation (S230).
	Claim 14, the limitation in lines 16-18 is rejected the same rejection as claim 2 below.
	As per claims 2-4 and 20, Figs. 3 and 15, paragraphs 26, 81 and 123 of Kim disclose further comprising: a control circuit (500, par. 81) configured to perform a valley search operation (S250) on a threshold voltage distribution of memory cells corresponding to the first and second page buffer units by comparing the first number of memory cells to the second number of memory cells.
	As per claims 5 and 7, Figs. 7, 11 and 17-19, and paragraphs 88 and 91 of Kim disclose  wherein the first page buffer unit includes a first sensing latch (Fig. 11, par. 111) configured to set in response to a first set signal (BLSTP1, par. 132) of the first sensing signal (Fig. 18, par. 138), and wherein the second page buffer unit includes a second sensing latch (Fig. 11, par. 111) configured to set in response to a second set signal (BLSTP2, par. 132)of the second sensing signal (Fig. 19, par. 138).
	As per claim 6, Figs. 7, 18 and 19 and paragraph 141 of Kim disclose wherein the first page buffer unit includes a first sensing latch (Fig. 7) configured to reset in response to a first reset signal (RST) of the first sensing signal, and wherein the second page buffer unit includes a second sensing latch (Fig. 7) configured to reset in response to a second reset signal (RST) of the second sensing signal.
	As per claim 10, Fig. 6 of Kim discloses wherein the first page buffer column and the second page buffer column are adjacent to each other in a horizontal direction but not adjacent to each other in a horizontal direction. However, paragraph 175 of Kim disclose that those skilled in the art will readily appreciate that many modifications are possible in the example embodiments without materially departing from the novel teachings and advantages of the present disclosure.
	As per claim 11, Fig. 11 of Kim discloses wherein each of the first and second page buffer columns further comprises cache latches (CL, par. 111) respectively corresponding to the page buffer units, wherein the page buffer units are arranged in a first region in a horizontal direction, and wherein the cache latches are arranged in a second region in the horizontal direction.
	As per claims 12-13, Figs. 7 and 11, and paragraphs 91 and 111 of Kim disclose wherein each of the page buffer units comprises a pass transistor (inherency for selecting a particular latch)  connected to a sensing node (S0) and driven according to a pass control signal (inherency for turning on or off the pass transistor) , wherein, in a period during which data transfers between the page buffer units and the cache latches, the pass transistors included in each of the page buffer units are connected to each other in series, and wherein the sensing nodes included in each of the page buffer units are electrically connected to each other (Fig. 11).
	It is noted the limitations in this claim would be rejected under 103 rejection in view of Fig. 8A of Lee et al. US Pub. No. 20190267104.
	Allowable Subject matter
9.	Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	The following is a statement of reasons for the indication of allowable subject matter:
Claims include allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest the claimed invention having wherein the plurality of page buffer groups comprise a first page buffer group, a second page buffer group, a third page buffer group, and a fourth page buffer group, and wherein the memory device further comprises: a first page buffer decoder configured to generate a first current corresponding to a number of memory cells included in the first threshold voltage region from page buffer units of the first group of the first and second page buffer groups, and generate a second current corresponding to a number of memory cells included in the second threshold voltage region from page buffer units of the second group of the first and second page buffer groups; and a second page buffer decoder configured to generate a third current corresponding to a number of memory cells included in the first threshold voltage region from page buffer units of the first group of the third and fourth page buffer groups, and generate a fourth current corresponding to a number of memory cells included in the second threshold voltage region from page buffer units of the second group of the third and fourth page buffer group in claim 15.
11.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
12.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the date of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoai V. Ho whose telephone number is (571) 272-1777.  The examiner can normally be reached 7:00 AM -- 5:30 PM from Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/HOAI V HO/Primary Examiner, Art Unit 2827